Citation Nr: 0314273	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  94-34 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for a major 
depressive disorder, currently rated as 30 percent.

2.  Entitlement to restoration of a 20 percent evaluation for 
symptomatic left knee with history of old injury and 
chondromalacia from July 1, 1998.

3.  Entitlement to an evaluation for symptomatic left knee 
with history of old injury and chondromalacia, in excess of 
10 percent prior to August 28, 1994.

4.  Entitlement to an evaluation for symptomatic left knee 
with history of old injury and chondromalacia, in excess of 
20 percent from August 28, 1994.

5.  Entitlement to an effective date earlier than June 12, 
1991, for an award of service connection for degenerative 
joint disease of the right knee.

6.  Entitlement to an increased disability evaluation for 
vascular headaches, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from February 1981 to May 
1989.

This case returns to the Board of Veterans' Appeals (Board) 
on appeal from a remand dated in May 1996. The requested 
development has been completed to the extent possible and the 
case has been returned for appellate review. This appeal 
originates from a decision dated in May 1992, by the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 1999, the Board remanded the issues of 
entitlement to increased disability evaluations for 
symptomatic left knee with history of old injury and 
chondromalacia and vascular headaches.  These issues have 
returned for appellate decision, along with additional 
issues.

In April 2003, the veteran's representative contended that 
the Board has jurisdiction over the issue of entitlement to a 
total disability rating for compensation based on individual 
unemployment (TDIU).  The Board notes that a rating decision 
in May 1999 denied entitlement to this benefit, and the 
veteran was provided proper notification of this action by 
letter of June 28, 1999.  He was provided his appellate 
rights and a copy of the rating decision.  A Form 9 was 
submitted in August 1999, but this did not include mention of 
the denial of TDIU.  Because this rating decision was not 
appealed, the Board does not have jurisdiction.  However, it 
is referred to the regional office for appropriate 
consideration.

FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.

2.  The veteran's depressive disorder is productive of 
symptomatology that is more than moderate in degree, 
including a flattened affect and increasing social isolation.

3.  The veteran was not afforded notice of a proposed 
reduction before the reduction of the evaluation assigned to 
his left knee with history of old injury and chondromalacia, 
and other evidence establishing improvement in the disability 
was not of record at the time of the reduction.

4.  The veteran's symptomatic left knee with history of old 
injury and chondromalacia is shown to be productive of slight 
instability prior to August 28, 1994.

5.  The veteran's symptomatic left knee with history of old 
injury and chondromalacia is shown to be productive of 
moderate instability from August 28, 1994.

6.  Degenerative joint disease of the right knee developed 
during service. 


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for a depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9434 (2002).

2.  The requirements for a reduction of the evaluation 
assigned for history of old injury and chondromalacia from 20 
percent to 10 percent were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.104(a), 3.344 (2002).

3.  The criteria for an evaluation for symptomatic left knee 
with history of old injury and chondromalacia in excess of 10 
percent prior to August 28, 1994, have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, 
Diagnostic Codes 5257 (2002).

4.  The criteria for a 20 percent evaluation for symptomatic 
left knee with history of old injury and chondromalacia from 
August 28, 1994, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2002).

5.  An effective date earlier than June 12, 1991, 
specifically, May 2, 1989, for an award of service connection 
for degenerative joint disease of the right knee is warranted 
in this case.  38 C.F.R. § 3.400(q)(2).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
statements of the case, the supplemental statements of the 
case, several Board Remands, and a letter sent to the veteran 
in April 2001, which specifically addressed the contents of 
the VCAA in the context of the veteran's claims.  The RO 
explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support his claims.  Under these circumstances, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in April 2001, the 
RO asked the veteran to identify records relevant to his 
claim.  The April 2001 letter explicitly set out the various 
provisions of the VCAA, including what records VA would 
obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, the 
RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II. Legal criteria

The veteran is appealing the disability ratings for his left 
knee with history of old injury and chondromalacia and a 
major depressive disorder.  In a case like this one, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2 (2002), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2002). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disabilities at issue.  The Board has found nothing in the 
historical record that would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002).  For 
rating purposes, the evaluation of the same disability under 
various diagnoses is to be avoided. 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Increased rating for major depressive disorder

In a January 1997 supplemental statement of the case, the RO 
granted the veteran's claim for service connection for a 
major depressive disorder and assigned a 30 percent rating.  
In October 1999, the veteran filed a notice of disagreement 
to the RO's subsequent May 1999 decision denying a rating in 
excess of 30 percent for a major depressive disorder.

Under the scheduler criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2002), a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is appropriate where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The current 30 percent evaluation is appropriate where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2001).

Based on a review of the evidence of record, the Board finds 
that a 50 percent rating, but no more, is warranted pursuant 
to Diagnostic Code 9434.  The evidence of record more nearly 
approximates considerable impairment of social and industrial 
adaptability.  

VA outpatient treatment records show continued treatment for 
recurrent depression.  According to a May 1998 VA outpatient 
report, the veteran was diagnosed with recurrent major 
depression with a GAF of 60.  

In May 1999, the RO received a copy of an October 1993 Social 
Security Administration (SSA) decision and medical records.  
According to the decision, the SSA granted disability 
benefits to the veteran for a combination of physical and 
mental disorders described as severe pain, depression, 
hypertension, and fatigue.  

According to a June 1999 VA Mental Hygiene Clinic report, the 
examiner assessed that the veteran seemed to be doing better, 
and was pleased with an educational fellowship in history 
from a university.  The examiner diagnosed major depression, 
recurrent, with a GAF of 65.  

According to an August 2000 VA psychiatric examination 
report, the examiner noted that he had reviewed the veteran's 
claims files.  According to the examiner, the veteran 
appeared to be a reliable historian.  He presented a symptom 
pattern indicative of major depression with decreased mood, 
energy, interest, self-esteem, sleep, and appetite 
disturbance.  He also had suicidal ideations in the past.  
The veteran has required in-patient hospitalization for his 
depression on two separate occasions, most recently two years 
before.  The veteran was receiving psychiatric care from the 
VA Medical Center.  He was being treated with the 
antidepressant Protriptyline, which the veteran found 
helpful.  The veteran described some periods of fairly normal 
moods with his current treatment, but he had frequently 
returned to depressed, hopeless, and helpless feelings with 
exacerbations of his numerous physical difficulties.  Clearly 
the veteran's depression was a direct result of his massive 
disabling physical difficulties, which had led to his 
discharge from the military.  The veteran was not currently 
working.

According to the report, the veteran finished his Masters 
degree program in May 2000; however, he had been unable to 
work due to his many problems.  The veteran occasionally 
helped teach genealogy at a local community center; however, 
he felt he was increasing his social isolation.  The 
examination revealed that the veteran was alert, oriented, 
and cooperative.  His mood appeared to be depressed and his 
affect was somewhat blunted.  His thoughts were clear and 
goal oriented.  There was no evidence of delusions or 
hallucinations.  His cognitive abilities were grossly intact, 
although he described difficulty at times with his 
concentration due to pain and depression.  There was no 
current suicidal ideation noted.  The examiner diagnosed 
major depression with a Global Assessment of Functioning 
(GAF) Scale score of 45 indicating serious symptoms with 
serious impairment in mood, social, and occupational 
functioning.  A GAF Scale score is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]. 
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See generally Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  The current GAF of 45 represented the 
highest level of functioning over the past year, therefore, 
the highest level of functioning of GAF was also 45.  The 
patient was competent for paper purposes.

The Board is satisfied that the veteran's disability picture 
more closely resembles the criteria for a 50 percent 
evaluation than that for a 30 percent evaluation, and has 
also considered whether an even higher evaluation, to 70 
percent, is warranted.  The medical evidence does not 
indicate suicidal ideation.  Moreover, it is apparent from 
his psychiatric records that his major limitations in terms 
of employability result from his physical disabilities and 
not primarily due to his major depressive disorder.  

The Board has considered the SSA disability records, but they 
do not support a rating in excess of 50 percent.  The SSA 
disability records show that the veteran was awarded 
disability benefits based on a combination of physical and 
mental disorders.  The SSA records do not show findings that 
the veteran's major depressive disorder warranted a rating in 
excess of 50 percent.  As such, the Board does not find that 
the criteria for a 70 percent evaluation have been met.

Overall, the Board finds that the evidence of record supports 
an increased evaluation of 50 percent, but not more, for the 
veteran's service-connected depressive disorder.  To that 
extent, the appeal is granted.  See 38 U.S.C.A. § 5107(b).

Restoration of a 20 percent evaluation for symptomatic left 
knee with history 
of old injury and chondromalacia from July 1, 1998

The Board finds that restoration of a 20 percent disability 
rating is warranted from July 1, 1998.  Where a reduction in 
an evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material 
facts and reasons.  In addition, the RO must notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2002).  While the provisions of 
38 C.F.R. § 3.105(e) do not apply to the termination of a 
temporary total evaluation assigned under 38 C.F.R. § 4.30, 
they do apply to an evaluation that does not arise from an 
initial evaluation after the grant of service connection.  In 
this case, the veteran's claim for an increased rating does 
not arise out of an initial evaluation after the grant of 
service connection.  

Furthermore, the RO based its decision apparently on one VA 
outpatient record dated in June 1998, which was inadequate 
for rating purposes.  Therefore, the RO did not satisfy the 
necessary procedural requirements.  38 C.F.R. § 3.105(e).  
Given that the RO did not issue the veteran a rating 
proposing the reduction of the veteran's pre-surgery rating 
for his symptomatic left knee with history of old injury and 
chondromalacia, a 20 percent rating from July 1, 1998, is 
restored.

III.  Status post arthroscopy for patellofemoral syndrome of 
the left knee

Historically, service connection was initially granted for 
symptomatic left knee disorder with a history of an old 
injury and chondromalacia in November 1989.  In a November 
1989 decision, the RO granted service connection for 
symptomatic left knee disorder with a history of an old 
injury and chondromalacia and assigned an initial 10 percent 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
In April 1991, the veteran filed the current claim for a 
rating in excess of 10 percent for his for symptomatic left 
knee disorder with a history of an old injury and 
chondromalacia.

Review of the record reveals that in the May 1999 
supplemental statement of the case the RO increased the 
disability evaluation for the appellant's symptomatic left 
knee with history of old injury and chondromalacia from 10 
percent to 20 percent effective from August 28th, 1994. A 
temporary total disability evaluation was assigned effective 
from April 15th, 1998, to June 30th, 1998, and a 10 percent 
evaluation was assigned effective from July 1st, 1998. The 
temporary total disability evaluation was assigned for 
convalescent purposes pursuant to 38 C.F.R. § 4.30, after the 
appellant underwent arthroscopy, plica resection, and 
abrasion condylarplasty with partial synovectomy of the left 
knee. However, as noted above, the Board has restored the 20 
percent rating from July 1, 1998. 

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight recurrent subluxation, or slight lateral 
instability; a 20 percent rating is for application where 
there is moderate recurrent subluxation or instability; and a 
30 percent rating is for application where there is severe 
recurrent subluxation or instability.

According to a February 1991 VA outpatient treatment report, 
the veteran complained of left knee pain.  The examiner noted 
that the veteran had full range of motion of the left knee 
with pain on manipulation.  The diagnosis was chondromalacia 
patella.  

According to an April 1992 VA examination report, the veteran 
complained of left knee pain.  Physical examination revealed 
slight effusion of the left knee with no instability noted.  
The left knee had full range of motion. 

Of record is a July 1992 VA general examination report.  The 
examiner diagnosed the veteran with chronic left knee pain.  

Of record is a March 1993 VA examination report.  The 
examiner provided the impression that the veteran had 
radiographically normal knees.  According to a March 1993 VA 
examination report the examiner diagnosed the veteran with a 
history of recurrent dislocations of the left knee, which has 
been treated conservatively.  According to a March 1994 VA 
outpatient treatment report, VA gave the veteran a knee 
sleeve for his left knee.

August and September 1994 outpatient treatment reports show 
that the veteran complained of increasing pain and problems 
with his left knee.  According to an August 1994 VA x-ray 
study, the veteran had a radiographically normal knee showing 
no significant interval change.  According to a July 1995 
record, the veteran continued to have left knee pain.  

On a March 1998 VA orthopedic examination report the veteran 
complained of long standing problems with his left knee.  The 
examiner noted that the veteran was scheduled for a pre-
operative evaluation of the left knee later in March 1998.  
The veteran complained of constant left knee pain, which 
varied from a dull ache to a constant sharp, bone on bone 
grating sensation.  He described weakness, stiffness, 
swelling, heat, redness, instability, giving way, locking, 
fatigability, lack of endurance and weakness.  The veteran 
explained that he had no flares and the left knee condition 
was stable and ongoing.  He used a cane 100 percent of the 
time.  The examiner provided the following functional 
assessment.  The veteran had been on Social Security 
Administration disability for over three years.  The examiner 
gave the veteran a less than sedentary residual functional 
capacity.  Under a less than sedentary residual functional 
capacity, the veteran should be able to stand less than two 
hours a day out of an 8-hour workday.  He should be able to 
lift ten pounds, and avoid repetitive activities and power 
pedal with both lower extremities.  He should only 
occasionally kneel, squat, crouch, crawl, and bend.  He 
should avoid work on heights, elevations, ladders, ropes, and 
around moving machinery.  

Physical examination revealed that the veteran walked with a 
marked left limp.  His station was normal and he was unable 
to walk on his heels or toes or to squat and arise.  His 
muscle strength was 4 of 5 on the left.  The left knee was 
tender, without redness or heat.  There was mild medial 
lateral instability of the left knee.  The left knee had 
flexion to 85 degrees and extension to zero degrees.  X-rays 
were taken of the left knee, which revealed degenerative 
changes in the left knee.  The diagnosis was status post 
suspected internal derangement of the left knee.  The veteran 
was scheduled to have arthroscopic surgery at the Little Rock 
VA Medical Center in April 1998.  

According to an April 1998 VA operation report, the veteran 
underwent left knee arthroscopy with abrasion chondroplasty 
of the medial femoral condyle of the medial patellar facet 
and partial synovectomy with plica excision.

According to a June 1998 VA outpatient treatment record, the 
VA examiner noted that the veteran was six weeks status post 
left knee arthroscopy.  Physical examination revealed full 
range of motion.

In May 1999, the RO received the copy of an October 1993 SSA 
decision and medical records.  According to the decision, the 
SSA granted disability benefits to the veteran for a 
combination of physical and mental disorders described as 
severe pain, depression, hypertension, and fatigue.  

Of record is a March 2000 VA examination report.  The 
examiner noted that he had reviewed the claims files.  The 
veteran reported that his walking capacity was about 30 
yards.  At that point, his left knee pain would force him to 
stop walking.  The veteran also maintained that he was unable 
to drive a standard transmission because he could not work 
the clutch with his left leg due to left knee pain.  After 
standing for more than ten minutes, his left knee would begin 
to hurt.  

Physical examination revealed that the veteran ambulated with 
a cane in the left hand.  In a standing position with the 
lower extremities exposed, the knee joint showed a limb in a 
neutral position.  Small punctuate scars were noted about the 
left knee, which were well healed.  The left knee had no knee 
joint effusion.  When standing, the veteran preferred to hold 
the examining table.  The examiner noted that the veteran had 
no popliteal mass, and he had excellent muscular bulk and 
development in the thigh and the calf.  This was demonstrated 
by him showing a 19 1/2 inch circumference of the thigh and a 
17 inch circumference of the calf.  The left knee had flexion 
to 120 degrees and extension to zero degrees.  With the 
veteran's muscular build, this was considered a normal range 
of motion for him.  In doing this, the veteran demonstrated 
the wide popping and grating in the retropatellar area, and 
he had pain in the medial epicondyle also.  In the sitting 
position, the drawers test was mildly positive on anterior 
testing, although negative on posterior testing.  In the 
supine position, the examiner was unable to produce a 
positive Lachman's.  In the prone position, the cruciate 
ligaments tested stable.  Torsional testing, flexion, and 
extension of the knee caused the veteran to express pain.  
The extreme of flexion was painful and also the rotary 
testing movements.  Retropatellar grading was present, both 
actively and passively.  The collateral ligaments were stable 
with the left knee flexed and completely extended in both 
positions.

Multiple films of the left knee revealed sharpening of the 
anterior and posterior tibial spines.  The joint space was 
preserved.  In the subcondral area of the lateral femoral 
condyle, there appeared to be some slight irregularity.  The 
plane films of the medial condyle showed no change.  The 
anterior tibial eminence appeared slightly irregular.  Slight 
spurring was present in the midial portion of the patellar 
groove.  The examiner provided the impression that the 
veteran had left knee internal derangement, patellofemoral 
syndrome, patellofemoral plica (incised), grade II-III 
chondromalacia of the patella, and grade II-III changes of 
the medial femoral condyle, chondromalacia.

The examiner commented that the foregoing diagnoses 
represented the nature of the left knee disability.  The 
severity of the left knee disability was manifested by the 
veteran being inhibited as far as being able to drive a 
standard vehicle by the veteran's limitation of walking 
capacity, by the veteran's alteration of his technique of 
teaching in which he must sit in a chair, and by the pain and 
discomfort during certain movements of the left knee.  The 
examiner felt that the operative description from the 
surgical procedure in [April] 1998 represented a concise 
description of the internal changes of the veteran's left 
knee.

Based on a review of the record, the Board finds that a 
rating in excess of 10 percent for symptomatic left knee with 
history of old injury and chondromalacia is not warranted 
prior to August 28th, 1994.  The evidence prior to this date 
reflects no more than slight recurrent instability or 
subluxation.  According to a March 1993 VA examination 
report, the examiner provided the impression that the veteran 
had a radiographically normal left knee.  A rating in excess 
of 10 percent prior to August 28, 1994, is not warranted.

The Board finds that a rating in excess of 20 percent for 
symptomatic left knee with history of old injury and 
chondromalacia is not warranted from August 28, 1994, to July 
1, 1998.  The evidence during this time reflects no more than 
moderate recurrent instability or subluxation.  The evidence 
of record during this time does not contain findings of 
severe instability of the left knee.  The evidence shows 
findings that the veteran's left knee was worsening, which 
resulted in the surgery in April 1998.  Nevertheless, the 
findings do not more nearly approximate the criteria for 
severe instability or subluxation.  Diagnostic Code 5257.  A 
rating in excess of 20 percent from August 28, 1994, to July 
1, 1998, is not warranted.

Based on a review of the evidence of record dated and 
received after July 1, 1998, the Board finds that a rating in 
excess of 20 percent is not warranted.  The findings shown in 
the March 2000 examination report do not more nearly 
approximate the criteria for severe instability pursuant to 
Diagnostic Code 5257.  The findings included the wide popping 
and grating in the retropatellar area of the left knee, with 
pain in the medial epicondyle.  In the sitting position, the 
drawers test was mildly positive on anterior testing, 
although negative on posterior testing.  In the supine 
position, the examiner was unable to produce a positive 
Lachman's.  In the prone position, the cruciate ligaments 
tested stable.  Torsional testing, flexion, and extension of 
the knee caused the veteran to express pain.  The extreme of 
flexion was painful and also the rotary testing movements.  
Retropatellar grading was present, both actively and 
passively.  The collateral ligaments were stable with the 
left knee flexed and completely extended in both positions.

Multiple films of the left knee revealed sharpening of the 
anterior and posterior tibial spines.  The joint space was 
preserved.  In the subcondral area of the lateral femoral 
condyle, there appeared to be some slight irregularity.  The 
plane films of the medial condyle showed no change.  The 
anterior tibial eminence appeared slightly irregular.  Slight 
spurring was present in the midial portion of the patellar 
groove.  The examiner provided the impression that the 
veteran had left knee internal derangement, patellofemoral 
syndrome, patellofemoral plica (incised), grade II-III 
chondromalacia of the patella, and grade II-III changes of 
the medial femoral condyle, chondromalacia.  

The Board has considered the SSA disability records, but they 
do not support a rating in excess of 10 percent prior to 
August 28, 1994 or thereafter.  The SSA disability records 
show that the veteran was awarded disability benefits based 
on a combination of physical and mental disorders.  The SSA 
records do not show findings that the veteran's symptomatic 
left knee with history of old injury and chondromalacia 
warranted a rating in excess of 10 percent prior to August 
28, 1994 or thereafter.  

This evidence does not support a finding of severe 
instability or subluxation.  See Diagnostic Code 5257.

The veteran has consistently maintained that he has 
experienced left knee instability.  He commented that he was 
unable to drive a standard transmission because he could not 
operate the clutch with his left leg on account of his knee.  
He maintained that he had to teach from a chair because he 
could not stand for more than ten minutes.  He also used a 
cane 100 percent of the time.  The Board has considered the 
veteran's contentions of record, but finds that this 
favorable lay evidence is outweighed by the expert medical 
evidence discussed above. It is also important to note that 
where the determinative issue involves a medical opinion, 
competent medical evidence is required. This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). As a lay person 
untrained in the fields of medicine, the veteran is not 
considered a medical expert under the law. Therefore, he not 
competent to render medical opinions. The Board had taken the 
veteran's complaints and descriptions of his left knee 
symptoms into account, but finds that his contention that 
ratings in excess of those assigned above are warranted, is 
outweighed by the objective medical evidence, which shows 
that the criteria for higher rating than those currently 
assigned are not met.

Earlier effective date for service connection for 
degenerative joint disease of the right knee due to trauma

The effective date of an award of service connection shall be 
the date the claim is received, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2002).  

In a May 1999 rating decision, the RO assigned a 10 percent 
rating for degenerative joint disease of the right knee due 
to trauma, separately from the veteran's service connected 
postoperative internal derangement of the right knee with 
chronic instability and disuse quad atrophy.  A separate 
rating for degenerative joint disease of the right knee may 
be warranted based on a VA Office of General Counsel (GC) 
opinion.  In its opinion, the GC provided guidance concerning 
increased rating claims for knee disorders. In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding. See VAOPGCPREC 23-97 
(July 1, 1997). In summary, the General Counsel held in 
VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability. When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

As a result, the RO assigned the effective date for service 
connection for degenerative joint disease of the right knee 
due to trauma as June 12, 1991.  The RO concluded that June 
12, 1991, was the earliest date that there was x-ray evidence 
of degenerative joint disease of the right knee.  
Subsequently, in the March 2001 statement of the case the RO 
explained that, although the veteran was separated from 
service in part with a diagnosis of post-traumatic patello-
femoral degenerative arthritis of the right knee, the x-ray 
studies from service were normal.  In addition, the veteran's 
initial VA examination in August 1989 did not indicate that 
there was significant degenerative disease.  It was not until 
the VA examination in June 1991 that the degenerative joint 
disease of the right knee was verified by x-ray evidence.

The Board finds that an effective date of the day after the 
veteran's discharge from service is warranted.  Various 
service medical records contain findings of arthritis of the 
right knee.  In January 1988, the veteran underwent 
arthroscopic knee surgery of the right knee.  According to 
the operation report, the surgeon noted that the discharge 
diagnosis was right patellofemoral syndrome, post-traumatic 
chondromalacia, Stage II degenerative arthritis medical facet 
patella.  The record reflects the veteran was discharged from 
service in May 1989 pursuant to a Medical Board evaluation.  
The Medical Board essentially concluded that the veteran 
should be medically discharged on account of his bilateral 
knee disorder.  According to the Medical Board report, the 
veteran was diagnosed with arthritis of the right knee, even 
though several service x-ray reports from 1987 to 1989, which 
the Medical Board referred to in its report, were noted to be 
normal.

The veteran, immediately following discharge, specifically 
filed a claim for service connection for a right knee 
disorder within one year from discharge.  

According to the June 1991 VA examination report, which the 
RO based its effective date, the examiner referred to x-rays 
of the right knee taken in July 1990 revealed stable 
degenerative and postoperative changes.  It is unclear 
whether the July 1990 x-ray report of the veteran's right 
knee is of record.  Nevertheless, the June 1991 VA examiner 
referred to the July 1990 x-ray report as if it were fact.

Given that the veteran was diagnosed during service with 
right patellofemoral syndrome, post-traumatic chondromalacia, 
Stage II degenerative arthritis medical facet patella; that a 
June 1991 VA examiner referred to a July 1990 x-ray report 
that indicated that the veteran had stable degenerative and 
postoperative changes of the right knee, and a June 1991 VA 
x-ray report confirmed arthritis of the right knee, the Board 
finds that arthritis of the right knee existed during 
service.  It is clear to the Board based on the evidence of 
record at that time, service connection for right knee 
arthritis was warranted in 1989, when the veteran filed his 
original claim.  

The Board notes that the RO never adjudicated the specific 
issue of entitlement to service connection for arthritis of 
the right knee until 1999 when it granted service connection.  
Thus, the veteran's 1989 claim remained unadjudicated and 
open for many years.

Given that the veteran filed his claim for entitlement to 
service connection for a right knee disorder, to include 
arthritis, within a year after discharge and it was not 
adjudicated until nearly 10 years later, by law, VA must 
assign the effective date to the first day after discharge, 
which in this case is in May 1989.

The Board may not decide what rating is warranted for the 
period prior to June 12, 1991, because that determination has 
not been addressed by the RO in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Rating 
issues are separate from service connection issues, and the 
effective date of an award for service connection is a 
separate issue from the effective date for an award of a 
specific rating.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Meeks v. West, 216 F.3d 1363, 1366 (Fed. Cir. 
2000) (noting that veteran conflated what are in fact two 
distinct issues, involving separate inquiries:  the 
determination of the date from which an award is effective, 
and the quantum of the award to which a veteran is entitled).  
Because the RO has not yet adjudicated the level of 
disability for compensation purposes during the period 
between 1989 and June 1991, such a matter cannot yet be 
before the Board on appeal.  See generally, 38 U.S.C. § 7105 
(filing of notice of disagreement and appeal).  The Board 
intimates no opinion as to the rating or ratings that should 
be assigned for the period prior to June 12, 1991, but 
directs the attention of the veteran and the RO to Meeks v. 
West, 216 F.3d 1363, 1367 (Fed. Cir. 2000), concerning 
retroactive ratings in claims such as this one, for 
additional explanation of the Board's lack of jurisdiction to 
decide the matter of the retroactive rating in the first 
instance.


ORDER

A 50 percent evaluation for a major depressive disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Restoration of the previously assigned 20 percent evaluation 
for symptomatic left knee with history of old injury and 
chondromalacia is granted, effective the date of the 
reduction.  

A disability evaluation in excess of 10 percent for 
symptomatic left knee with history of old injury and 
chondromalacia prior to August 28, 1994, is denied.

A disability evaluation in excess of 20 percent for 
symptomatic left knee with history of old injury and 
chondromalacia from August 28, 1994, is denied.

An effective date earlier than June 12, 1991, specifically, 
May 2, 1989, for an award of service connection for 
degenerative joint disease of the right knee is granted.


REMAND

The appellant has also argued that additional development is 
necessary regarding the severity of his vascular headache 
disorder. Although the Board remanded this issue in November 
1999 for a VA examination, and the veteran was examined in 
February 2002, the Board notes that the medical evidence 
currently of record does not specifically address the nature 
and severity of the headache disorder to include the 
frequency of the appellant's headaches.  In view of the above 
request, the Board believes that additional development, to 
include an examination that addressed the severity and 
frequency of the veteran's headaches, would be helpful in the 
evaluation of this disability.

Accordingly, this case is REMANDED for the following action:

1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for vascular 
headaches during the period of March 2002 
to the present.  Obtain records from each 
health care provider the appellant 
identifies.

2.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the veteran, and be 
provided with the opportunity to provide 
a copy of such records.

3.  The RO should schedule the appellant 
for a VA neurological examination in an 
effort to evaluate the nature and 
severity of the severity and frequency of 
the service-connected vascular headaches. 
The examiner is requested to review the 
claims folders, to include the February 
2002 VA examination report, prior to the 
examinations and to indicate that such 
review has been conducted. All tests and 
studies deemed necessary should be 
conducted. The examiner should review the 
results of any testing prior to 
completion of the reports. The report of 
the examination should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present. The examiner should 
provide complete rationale for all 
conclusions reached.  The neurological 
examiner should be requested to comment 
on the nature and severity of the 
appellant's vascular headaches and to 
comment on the frequency of such 
headaches.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, corrective 
action is to be implemented. Stegall v. 
West, 11 Vet. App. 268 (1998)

5.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
for increased disability evaluations for 
vascular headaches.  If the claim remains 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board. The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations. 

If the benefit remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case which provides citation to and discussion of the 
relevant law and regulations and they should be provided a 
reasonable period of time in which to respond to the SSOC. 
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be 


returned to the Board for completion of appellate review. The 
appellant need take no action until otherwise notified.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

